Citation Nr: 0603030	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  01-01 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastric enteritis.

2.  Entitlement to service connection for residuals, status 
post epidural anesthetic (claimed as a neuro vestibular 
disturbance secondary to spinal tap).

3.  Entitlement to a higher evaluation for service-connected 
interstitial cystitis, currently evaluated as 20 percent 
disabling.

4.  Entitlement to a higher evaluation for service-connected 
migraine headaches, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a higher evaluation for service-connected 
bacterial vaginitis, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a higher evaluation for service-connected 
microhematuria, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1992 to March 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied claims of 
entitlement to service connection for fatigue, a sleep 
disturbance, gastric enteritis, dysmenorrhea, and "residuals, 
status post epidural anesthetic."  At that time, the RO also 
granted service connection for interstitial cystitis, with an 
evaluation of 10 percent, migraine headaches, with an 
evaluation of 10 percent, bacterial vaginitis, with an 
evaluation of 10 percent, and microhematuria, with a 
noncompensable evaluation.  The veteran received notice of 
this decision in July 1999.  

In June 2000, the veteran a VA Form 9 as to the above-stated 
issues.  Such was construed as a notice of disagreement 
(NOD).  

In August 2000, the veteran submitted a statement in which he 
stated that she had pain and tenderness in her right index 
finger.  Additionally, the veteran stated that her allergies 
had not been rated.  This correspondence will be construed as 
a claim regarding these two issues.  The Board notes that, by 
the July 1999 rating action, service connection was granted 
for status post residuals of a fracture of the right index 
finger, with a noncompensable evaluation.  This condition was 
not included among the issues listed on the June 2000 NOD.  

In October 2000, a statement of the case (SOC) was issued.  
Curiously, the issue of evaluation of status post residuals 
of a right index finger fracture was listed in the SOC.

In December 2000, the veteran submitted a VA Form 9, which 
was accepted as a substantive appeal as to the July 1999 
rating decision.  She stated that she disagreed with VA's 
decision on migraine headaches, urinary tract, bladder 
problems, chronic bacterial vaginitis, right index finger, 
allergies, dysmenorrhea, sleep disorder, and microhematuria.  
As was noted above, the veteran did not list the issue of 
entitlement to an increased evaluation for the right index 
finger in the June 2000 NOD; nor did she otherwise file a 
timely disagreement with the July 1999 rating decision with 
regard to this issue.  Additionally, the issue of entitlement 
to service connection for allergies was neither adjudicated 
by the RO in the July 1999 rating decision, nor adjudicated 
at any time prior to the veteran's submission of the December 
2000 VA Form 9.  Accordingly, the Board has determined that 
an appeal was not perfected as to either of these issues by 
the December 2000 VA Form 9.  However, the January 2002 
supplemental statement of the case (SSOC) nonetheless listed 
the right index finger issue.  

The Board notes that the RO, by a January 2002 rating 
decision, granted service connection for allergic rhinitis.  
By the same rating action, the RO increased the evaluation 
for interstitial cystitis from 10 percent disabling to 20 
percent disabling, effective July 10, 2001.  

In October 2003, the Board remanded the matter.  The issue of 
entitlement to a higher evaluation for status post residuals 
of a fracture of the right index finger was not listed as 
being an issue before the Board. However, inexplicably, the 
issue was listed on the April 2005 SSOC.  The Board, though, 
stresses that this issue is not before the Board for 
appellate consideration.  

By an April 2005 rating decision, service connection for 
dyssomnia (claimed as fatigue and sleep disturbance) and 
service connection for dysmenorrhea were granted.  
Consequently, these issues are no longer before the Board for 
appellate consideration.  Additionally, an effective date of 
March 17, 1998 was granted for the 20 percent evaluation 
assigned for the veteran's service-connected interstitial 
cystitis (also claimed as a chronic bladder condition).    
  
The issue of entitlement to service connection for gastric 
enteritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have diagnosed residuals, status 
post epidural anesthetic (claimed as a neuro vestibular 
disturbance secondary to spinal tap).  

2.  The evidence does not show that the veteran's 
interstitial cystitis requires the wearing of absorbent 
materials that need to be changed 2 to 4 times a day, nor is 
her condition manifested by daytime voiding intervals of less 
than one hour and she is not awakened to void five or more 
times per night. 

3.  The veteran's microhematuria is not manifested by renal 
dysfunction with albumin constant or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.

4.  The veteran's migraine headaches are productive of 
characteristic prostrating attacks occurring on an average of 
more than once a month; they are not productive of severe 
economic inadaptability.   

5.  It is not shown that the service-connected bacterial 
vaginitis is manifested by symptoms that are not controlled 
by continuous treatment.  




CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a spinal tap that 
were incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for interstitial cystitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic 
Code (DC) 7512 (2005).

3.  The criteria for a compensable evaluation for 
microhematuria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code (DC) 7502 
(2005).

4.  The criteria for a 30 percent evaluation, and no higher, 
for migraine headaches have been met, effective March 17, 
1998.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic 8100 (2005).

5.  The criteria for an evaluation in excess of 10 percent 
for bacterial vaginitis have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 
7611 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to: the 
appellant's service medical records; the appellant's 
contentions; lay statements; VA treatment records; and 
multiple VA examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by the appellant or on her behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.

				I.  Service Connection 

Here, the veteran has claimed entitlement to service 
connection for residuals, status post-epidural anesthetic.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The Board 
further notes that there are specific chronic diseases which 
are subject to presumptive service connection if manifested 
to a degree of 10 percent or more within one year of service 
separation.  38 C.F.R. §§ 3.307, 3.309(e).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim on the merits, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The relevant medical evidence includes the veteran's SMR's, 
which include an August 1997 report stating that the veteran 
had a neuro vestibular disturbance secondary to a spinal tap.   

As for the post-service medical evidence, a December 1998 VA 
neurological disorders examination report noted that the 
veteran reported having had headaches for several years.  It 
was indicated that she believed the headaches worsened in 
association with an epidural anesthetic for a gynecology 
procedure during service.  Upon physical examination, the 
veteran was alert, oriented, and conversant with normal 
higher cortical function.  Cranial nerves were all normal, 
with the exception of bilaterally dilated pupils secondary to 
an ophthalmologic examination performed the same day.  The 
remainder of the motor, sensory, and deep tendon reflex 
testing was within normal limits.  Cerebellar function was 
normal, as was her gait.  The impression was headaches, 
possibly migrainous in etiology.  

A February 2005 VA neurological disorders examination report 
noted that the veteran had been diagnosed with migraines 
years earlier.  It was stated that she needed to lie down 
with the lights off when having a migraine.  There was 
phonophobia and the severity was stated to be 10/10.  It was 
reported that sleeping helped.  Although such headaches were 
reported to have occurred daily, the veteran was stated to be 
on Topamax, which improved the severity and frequency to once 
a week.  There was aura.  Occasionally she had nausea, but 
she reported no vomiting or visual changes.  She reported 
that she skipped approximately one day a week because of the 
headaches.  It was indicated that she considered that her 
headaches were the same while on medications.  It was noted 
that she believed that the headaches started after an 
epidural injection for bladder surgery.  

Upon neurological examination, she was alert and oriented 
times three, in no acute distress, with no shortness of 
breath, and with normal speech.  Cranial nerves II through 
XII were intact and motor examination was intact.  Sensory 
was intact in all modalities.  Coordination was intact to 
rapid alternative movements of the upper and lower 
extremities bilaterally.  There was no dysmetria.  Deep 
tendon reflexes were symmetric and 2+ bilaterally with 
downgoing toes.  Also, her gait was normal.  It was noted 
that an MRI of the brain in 2001 was normal.  The impression 
was common migraines.  The examiner stated that the severity 
was unchanged for the veteran and that there was improvement 
with the migraine specific medication, Topamax.      

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Essentially, the veteran is arguing that she experiences 
headaches that she contends were caused by an epidural 
anesthetic she received while in service.  The issue was 
framed in the veteran's May 1998 claim as a neuro vestibular 
disturbance secondary to a spinal tap, however, it is clear 
upon review of the claims folder that the veteran's claim 
revolves around her specific belief that she suffers 
headaches as a result of the epidural anesthetic.  The 
December 1998 VA neurological disorders examination report 
listed an impression of headaches, possibly migrainous in 
etiology.  The February 2005 VA neurological disorders 
examination report listed an impression of common migraines.  
Neither examination report listed any other diagnosis.  The 
Board stresses that service connection is currently in effect 
for migraine headaches.  Accordingly, the veteran's claim for 
service connection for any other residual must be denied.  

The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Absent evidence of current disability, the 
claimed condition cannot be service-connected.  Here, the 
objective evidence of record does not show a current neuro 
vestibular disturbance secondary to a spinal tap.  With 
regard to neurological disorders generally, the Board 
reiterates that the veteran is, indeed, currently service-
connected for migraine headaches.  Accordingly, the veteran's 
claim must be denied.  

In reaching this decision the Board considered the 
appellant's arguments in support of her claim.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion on such 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Hence, these arguments do not provide a factual predicate 
upon which compensation may be granted. 

In reaching this decision the Board also considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).         

				II.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2005).

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

Under 38 C.F.R. § 4.31, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  

Here, by the July 1999 rating decision, service connection 
was granted for the following: interstitial cystitis (also 
claimed as a chronic bladder condition and urinary tract 
infection), with an evaluation of 10 percent, migraine 
headaches, with an evaluation of 10 percent, bacterial 
vaginitis, with an evaluation of 10 percent, and 
microhematuria, with a noncompensable evaluation.  The 
effective dated for each was March 17, 1998.  As noted in the 
introductory portion of this decision, the RO, by a January 
2002 rating decision, increased the evaluation for 
interstitial cystitis from 10 percent disabling to 20 percent 
disabling, effective July 10, 2001.  However, an April 2005 
rating decision granted an effective date of March 17, 1998 
for the 20 percent evaluation.    

The relevant evidence includes a December 1998 VA general 
medical examination report noted that the veteran was 
employed in Norway as a home healthcare provider, but stated 
that she planned to return to the United States to reside in 
Florida.  It was noted that the veteran was prescribed 
antibiotics for vaginosis.

A December 1998 VA neurological disorders examination report 
noted that the veteran reported having had headaches for 
several years.  It was indicated that she believed the 
headaches worsened in association with an epidural anesthetic 
for a gynecology procedure during service.  She reported that 
she had headaches on a daily basis.  Upon physical 
examination, the veteran was alert, oriented, and conversant 
with normal higher cortical function.  Cranial nerves were 
all normal, with the exception of bilaterally dilated pupils 
secondary to an ophthalmologic examination performed the same 
day.  The remainder of the motor, sensory, and deep tendon 
reflex testing was within normal limits.  Cerebellar function 
was normal, as was her gait.  The impression was headaches, 
possibly migrainous in etiology.  

A February 1999 clinic note noted that the veteran reported 
having a urinary tract infection once per month.  The 
assessment was rule out urinary tract infection, but it was 
stated that there was no evidence of a urinary tract 
infection.    

A December 1999 VA progress note listed an assessment of 
recurrent cystitis.  

A February 2000 VA progress note stated that the veteran 
reported feeling like she needed to urinate and that she had 
a sensation of incomplete bladder emptying.  She also 
reported occasional vaginal/urethral pain at bladder filling.  
She stated that these symptoms worsen when drinking soda, 
coffee, tea, etc.  The assessment included fungal vaginitis.  
It was stated the veteran underwent a vaginal examination, 
with a pap smear.  Also, the report stated rule out 
interstitial cystitis, rule out neuropathic versus myopathic 
bladder dysfunction.  Finally, the report stated that there 
was no recurrent bacterial urinary tract infection.     

A May 2000 VA progress note stated that the veteran 
complained of dysuria.  It was stated that urinary frequency 
symptoms began the day before and she began taking 
levofloxacin.  She also complained of nausea and reported 
that she had had one episode of vomiting.  The veteran 
reported that she was to start a new job the next day and 
noted that she had not worked for two years.  The impression 
was probable urinary tract infection.  

In an August 2000 statement, the veteran stated that she 
suffered daily from migraine headaches.  She stated that she 
took prescription medication for this and that it gave her 
some relief at times, but she stated that at other times all 
she could do was try to "sleep it off."  She stated that 
light aggravated her condition.  She stated further that her 
headaches were getting worse and noted that she had had to 
leave work early because of her headaches.  The veteran also 
stated that she suffered from chronic urinary tract 
infections and had constant bladder problems and kidney pain.  
She stated that she took Oxybutynin Chloride daily for this 
and indicated that she had frequency and urgency daily.  
Moreover, she stated that she had incontinence and wore pads 
daily.  She stated that she voided at least three times per 
night, wore absorbent materials, and had a daytime voiding 
interval of approximately one to one and a half hours.  The 
veteran also related that she got faint and flush upon 
urination, and began perspiring when she consumed anything 
other than pure water.  She then stated, "I urinated several 
times daily and certainly at least once an hour."  Regarding 
her bacterial vaginitis, the veteran stated, "I frequently 
use antifungal vaginal creams daily..."  

A July 2001 VA gynecology surgery clinic note stated that the 
veteran had a long history of urinary problems consisting of 
dysuria, and frequency of once every two hours and awakening 
three times per night to void.  It was stated that she wore a 
panty shield.  It was noted that there had been no documented 
urinary tract infections in two years, but that she self-
treated with Levaquin when she felt a urinary tract infection 
coming on.  Upon examination, the vulva and vagina were 
stated to be normal and the cervix was clean without lesion.  
The uterus was retroverted and normal sized, without masses.  
The impression was normal pelvic annual examination, 
menometrorrhagia, and urinary incontinence (questionable 
interstitial cystitis).   

A July 2001 VA ambulatory care note stated that the veteran's 
migraines were finally relieved by Topamax.  The impression 
included migraine headaches, urinary stress incontinence, 
recurrent urinary tract infection, and chronic yeast 
infections.  

A September 2001 VA progress note listed an impression of 
urinary tract infection.  

A January 2002 VA progress note stated that the veteran 
complained of urgency, stating that she voided every two 
hours and indicated that she awakened three time per night to 
void.   

A March 2002 VA progress note stated that the veteran 
presented complaining of a lump on the left vulva for 
approximately one week.  Upon physical examination, she had a 
small 1/2cm area high on the left vulva "at approximately 2 
O'clock on the inner labia" that was slightly swollen and 
appeared to have a mark in the middle, suggestive of an 
insect bite of some type.  It was not red or inflamed and 
there was no puss in it.  There was no drainage and no 
surrounding erythema.  She also had no lesions on the vulva 
and her lymph nodes in the groin area were negative, except 
for some fine shotty ones in the left groin.  The impression 
was probable insect bite, unknown type, left labia.          

A July 2002 VA ambulatory care note noted an impression of 
migraine headaches and stated that her prescription of 
Topamax had been refilled.  The report also listed an 
assessment of recurrent urinary tract infections and stated 
that she was given Macrobid.  Additionally, chronic yeast 
infections were assessed, and it was stated that she was 
given Clotrimazole vaginal cream.   

A January 2004 VA gynecology note stated that the veteran's 
external genitalia was normal.  The vagina was normal and 
there was no discharge.  The cervix was clean without lesion.  

A February 2004 VA pharmacy consult note stated that the 
veteran had urgency, frequency, and nocturia.  It was noted 
that she began taking Elmiron in 2002 and that the symptoms 
were relieved, but that the symptoms had restarted.  

A February 2004 VA women's healthcare note stated that the 
veteran complained of having to get up three to four times 
per night to urinate.  

A February 2005 VA hypertension examination report noted that 
the veteran had just completed antibiotic therapy for a 
urinary tract infection two weeks prior.  Upon physical 
examination, her abdomen was soft and nontender and there 
were no masses.  The assessment was recurrent urinary tract 
infection with a urology evaluation suggestive of 
interstitial cystitis.  The urinary tract infections were 
stated to be worsening, requiring recurrent antibiotic 
therapy.   It was also stated that the veteran had persistent 
microscopic hematuria, which he stated could be consistent 
with interstitial cystitis.  Additionally, the examiner 
listed an assessment of urinary incontinence, probably stress 
type.  

A February 2005 VA genitourinary examination report noted 
that the veteran reported urinary frequency of approximately 
every two hours during the day and that she awoke 
approximately four times per night to urinate.  It was also 
noted that she had urinary urgency, stress urinary 
incontinence, and urge urinary incontinence.  It was also 
reported that the veteran had a burning pain in her bladder 
that was nearly constant, secondary to interstitial cystitis.  
She was noted to be on pentosan, which provided some mild 
relief.  The veteran reported having a urinary tract 
infection approximately once every year.  It was indicated 
that she was affected in her usual occupation and daily 
activities in that she felt tired a lot of the time because 
of her sleep being interrupted by nocturia and pain in her 
bladder.  The assessment was interstitial cystitis.  The 
examiner stated that the veteran still exhibited significant 
symptoms of interstitial cystitis, including pain in the 
bladder, microhematuria, daytime and nighttime urinary 
frequency, as well as stress and urge incontinence.  It was 
stated that this was only mildly treated with pentosan.    

A February 2005 VA neurological disorders examination report 
noted that the veteran had been diagnosed with migraines 
years earlier.  It was stated that she needed to lie down 
with the lights off when having a migraine.  There was 
phonophobia and the severity was stated to be 10/10.  It was 
reported that sleeping helped.  Although such headaches were 
reported to have occurred daily, the veteran was stated to be 
on Topamax, which improved the severity and frequency to once 
a week.  There was aura.  Occasionally she had nausea, but 
she reported no vomiting or visual changes.  She reported 
that she skipped approximately one day a week because of the 
headaches.  It was indicated that she considered that her 
headaches were the same with medications.  Upon neurological 
examination, she was alert and oriented times three, in no 
acute distress, with no shortness of breath, and with normal 
speech.  Cranial nerves II through XII were intact and motor 
examination was intact.  Sensory was intact in all 
modalities.  Coordination was intact to rapid alternative 
movements of the upper and lower extremities bilaterally.  
There was no dysmetria.  Deep tendon reflexes were symmetric 
and 2+ bilaterally with downgoing toes.  Also, her gait was 
normal.  It was noted that an MRI of the brain in 2001 was 
normal.  The impression was common migraines.  The examiner 
stated that the severity was unchanged for the veteran and 
that there was improvement with the migraine specific 
medication, Topamax.      

A March 2005 VA gynecological examination report stated that 
the veteran denied any bowel or urinary problems, except that 
she had a history of interstitial cystitis.  The veteran 
reported a history of frequent yeast infections, for which 
she was treated with Diflucan.  It was stated that the 
veteran worked as an executive assistant.  Upon physical 
examination, it was stated that she had normal external 
genitalia.  The uterus was stated to be "retroflexed, 
retroverted, upper limits of normal and irregular."  The 
assessment was normal gynecological examination, history 
consistent with dysmenorrhea and menorrhagia, history of 
interstitial cystitis, and history of stress headaches.  The 
examiner stated, "[t]he [veteran] has a stable and benign 
[gynecological] history as well as physical exam."  

			A.  Interstitial Cystitis/Microhematuria

The veteran's service-connected interstitial cystitis (also 
claimed as a chronic bladder condition) is evaluated as 20 
percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 
(DC) 7512.  DC 7512 directs that the condition be rated as 
voiding dysfunction.  The veteran's service-connected 
microhematuria is evaluated as noncompensable under 
hyphenated DC's 7599-7502.  DC 7502, nephritis, chronic, 
directs that the condition be rated as renal dysfunction.  
The Board notes that there is not a diagnostic code 
specifically addressing microhematuria and that, therefore, 
the condition has been rated by analogy.  See 38 C.F.R. 
§ 4.20.  

38 C.F.R. § 4.115a, pertaining to ratings of the 
genitourinary system- dysfunctions, states that where 
diagnostic codes refer the decisionmaker to these specific 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  

Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
Diagnostic Code 7101 warrants a 
noncompensable evaluation.  Renal dysfunction with albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101 
warrants a 30 percent evaluation.  A 60 percent evaluation 
requires constant albuminuria with some edema; or definite 
decrease in kidney function; or hypertension at least 40 
percent disabling under Diagnostic Code 7101.  38 C.F.R. § 
4.115a, Diagnostic Code 7502 (2005).  An 80 percent 
evaluation requires persistent edema and albuminuria with BUN 
40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  Finally, for a 100 percent 
evaluation to be warranted, the condition must require 
regular dialysis, or preclude more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decreased function of kidney or other organ systems, 
especially cardiovascular.

For voiding dysfunction, a 20 percent rating is assigned for 
disability requiring the wearing of absorbent materials which 
must be changed less than two times a day.  Such disability 
requiring the wearing of absorbent materials which must be 
must be changed 2 to 4 times per day warrants a 40 percent 
disability rating.  Voiding dysfunction manifested by 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating.  

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night, 
warrants a 10 percent rating, with a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night, warrants a 20 percent rating, and with 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating.  

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a noncompensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of: 
post void residuals greater than 150 cc; uroflowmetry, with a 
marked diminished peak flow rate (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating and urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

Urinary tract infections manifested by long-term drug 
therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management, warrants a 10 percent 
rating.  Urinary tract infections manifested by recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management, warrants a 30 
percent rating.  With poor renal function, it is directed 
that the condition be rated as renal dysfunction.    

Here, the evidence does not show that the veteran has had 
urinary tract infections manifested by recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management, at any time since service connection 
has been in effect.  Accordingly, a higher evaluation for the 
veteran's condition is not warranted under the rating 
criteria pertaining to urinary tract infections.

Although the veteran stated in an August 2000 letter that she 
had incontinence and wore pads daily, she did not specify how 
many times per day, if any, she was required to change such 
pads.  It was also noted in a July 2001 VA gynecology surgery 
clinic note that the veteran wore a panty shield.  However, 
none of the subsequent medical evidence of record indicated 
that the veteran wore absorbent materials.  In order for an 
evaluation higher than 20 percent to be warranted, the 
evidence must show that the veteran is required to wear 
absorbent materials which must be changed 2 to 4 times per 
day.  As such, an evaluation higher than the current 20 
percent rating for the veteran's condition is not warranted 
under the rating criteria for voiding dysfunction.  Moreover, 
the evidence of record does not illustrate obstructed 
voiding.  Therefore, an evaluation for such would be 
inappropriate.    

As for the veteran's service-connected microhematuria, it is 
again noted that this condition is rated by analogy under DC 
7502, chronic nephritis.  In turn, it is reiterated that DC 
7502 directs that chronic nephritis be rated as renal 
dysfunction.  Here, the evidence of record does not show 
disability sufficient to warrant a noncompensable evaluation 
for renal dysfunction.  The Board therefore finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veteran's service-connected 
microhematuria.       

The evidence of record does show that the veteran experiences 
urinary frequency and the Board has determined that urinary 
frequency is the predominant area of dysfunction with regard 
to the veteran's service-connected interstitial cystitis.  In 
her August 2000 letter, the veteran stated that she voided at 
least three times per night and had a daytime voiding 
interval of approximately one to one and a half hours.  A 
July 2001 VA gynecology surgery clinic note reported urinary 
frequency of once every two hours and that she awakened three 
times per night to void.  A January 2002 VA progress note 
stated the same.  A February 2004 VA women's healthcare note 
stated that the veteran complained of having to get up three 
to four times per night to urinate.  A February 2005 VA 
genitourinary examination report noted that the veteran had 
urinary frequency of approximately every two hours during the 
day and stated that she awakened approximately four times per 
night to urinate.  Based on the foregoing, the Board finds 
that an evaluation in excess of 20 percent is not warranted 
for the veteran's condition.  In order for a higher 
evaluation to be warranted, that of 40 percent, the evidence 
must show a daytime voiding interval of less than one hour, 
or show that she awakened to void five or more times per 
night.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's service-connected 
interstitial cystitis.  Concomitantly, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for the veteran's service-connected 
microhematuria.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski; 1 Vet. App. 49 (1990).

				B.  Migraines
    
A 10 percent disability evaluation for migraine headaches has 
been in effect since March 17, 1998, the date of service 
connection, under DC 8100.  

Under the rating schedule, a 10 percent evaluation for 
migraine headaches requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 30 percent evaluation is warranted for migraine 
headaches where there are characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation is warranted if there are 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  

In the December 1998 VA neurological examination report, it 
was stated that the veteran reported having headaches on a 
daily basis.  

In an August 2000 statement, the veteran stated that she 
suffered daily from migraine headaches.  She indicated that 
prescription medication she took gave her some relief, but 
stated that the headaches were growing worse.  She noted that 
she had had to leave work early because of her headaches.  A 
July 2001 VA ambulatory care note stated that the veteran's 
migraines were finally relieved by Topamax.  The February 
2005 VA neurological examination report stated that, although 
the veteran's migraine headaches were reported to have 
occurred daily, it was indicated that Topamax reduced the 
frequency of the headaches to once a week.  The veteran also 
indicated that she skipped approximately one day a week of 
work because of the headaches.     
 
Based on the foregoing, the Board finds that the evidence of 
record illustrates that the veteran's condition more nearly 
approximates the criteria required for a 30 percent 
evaluation under DC 8100 from the date of service connection, 
March 17, 1998.  The evidence shows that the veteran's 
migraines have averaged more than once a month throughout the 
appeal period.  Moreover, it was stated in the February 2005 
VA neurological examination report that she needs to lie down 
with the lights off when having a migraine.  There is 
phonophobia and the severity is stated to be 10/10.  In her 
August 2000 letter, the veteran indicated that prescription 
medication at times provided some relief, but stated that, at 
other times, all she could do was try to "sleep it off."  
Accordingly, the Board finds that a 30 percent evaluation for 
migraine headaches is warranted from the date of service 
connection.  

The evidence fails to show, however, that the veteran's 
migraine headaches are completely prostrating and productive 
of severe economic inadaptability, such as would warrant a 50 
percent evaluation.  In this regard, the Board acknowledges 
that it was stated in the February 2005 VA neurological 
examination report that "she skips approximately one day per 
week because of headache," there has been no objective 
evidence submitted that her headaches have impaired her 
employment beyond that contemplated by the current rating.  
Moreover, nowhere in the medical evidence of record is it 
indicated that the veteran's migraine headaches are 
completely prostrating and result in severe economic 
inadaptability.  Accordingly, an evaluation of 30 percent, 
and no higher, for migraine headaches is granted effective 
March 17, 1998.      

				C.  Bacterial Vaginitis  
			
The veteran's bacterial vaginitis is evaluated as 10 percent 
disabling under hyphenated DC's 7699-7611.  DC 7611 pertains 
to disease or injury of the vagina.  

Disease or injury of the vagina is evaluated under a general 
rating formula that provides that a 10 percent rating is 
warranted where the condition is manifested by symptoms that 
require continuous treatment.  A 30 percent rating requires 
the presence of symptoms that are not controlled by 
continuous treatment.  38 C.F.R. § 4.116, DC 7611.  

Here, although multiple medical records reflect that the 
veteran receives medication for her symptoms, the evidence of 
record does not show that the veteran's symptoms are not 
controlled by continuous treatment, as is required in order 
for a 30 percent evaluation to be warranted.  The December 
1998 VA general medical examination report stated that the 
veteran was prescribed antibiotics for vaginosis and a July 
2002 VA ambulatory care note assessed chronic yeast 
infections and stated that the veteran was given Clotrimazole 
vaginal cream.  Also, it was stated in the March 2005 VA 
gynecological examination report that the veteran reported a 
history of frequent yeast infections, for which she is 
treated with Diflucan.   

Because the Board concludes that the evidence does not 
demonstrate that the veteran's symptoms are not controlled by 
continuous treatment, an increased evaluation is not 
warranted under the pertinent diagnostic code.  The evidence 
is not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b).  

					III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August 2001 letter informed 
the appellant of what the evidence needed to show in order to 
establish entitlement to service connection.  A February 2004 
letter informed the appellant that, in order to establish 
entitlement to an increased evaluation, the evidence must 
show that the service-connected disability had gotten worse.  
The letter also informed the appellant of what the evidence 
needed to show in order to establish entitlement to service 
connection.       

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the August 2001 letter stated that VA's duty to assist 
included helping the veteran get such things as medical 
records, employment records, or records from other federal 
agencies.  The letter also informed the veteran that VA would 
provide a medical examination or obtain a medical opinion if 
it was determined that such was necessary to decide her 
claim.  The February 2004 letter informed the veteran that 
that VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  The letter also informed the 
veteran that VA would provide a medical examination or obtain 
a medical opinion if it was determined that such was 
necessary to decide her claim.    
     
In addition, the January 2002 and April 2005 supplemental 
statements of the case (SSOC's) reiterated the above-
described duties, stating that provided certain criteria were 
met, VA would make reasonable efforts to help her to obtain 
relevant records necessary to substantiate her claims, to 
include developing for all relevant records not in the 
custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2005), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  She was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2005).  Finally, she 
was notified that VA would obtain her service medical records 
and other relevant records pertaining to her active duty that 
are held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which she 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2005).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the February 2004 VCAA notice letter sent to the 
veteran specifically requested that the veteran submit to VA 
any medical reports in his possession.  Moreover, the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  For 
instance, the SSOC's included the language of 38 C.F.R. 
§ 3.159(b)(1), from which the Court obtained the fourth 
notice element.  Thus, the VCAA notice letters, combined with 
the SSOC's, clearly comply with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for residuals, status post epidural 
anesthetic (claimed as a neuro vestibular disturbance 
secondary to spinal tap), is denied.

An evaluation in excess of 20 percent for interstitial 
cystitis is denied.  

A compensable evaluation for microhematuria is denied.  

A 30 percent evaluation for migraine headaches is granted, 
effective March 17, 1998, subject to regulations governing 
the award of monetary benefits.

An evaluation in excess of 10 percent for bacterial vaginitis 
is denied.  


REMAND

With regard to the veteran's claim of entitlement to service 
connection for gastric enteritis, the Board notes that the 
veteran's SMR's include a September 1996 report that listed 
an assessment of acute gastroenteritis.  As for the post-
service medical evidence, a December 1998 VA general medical 
examination report noted that, upon physical examination, the 
veteran's abdomen was flat, soft, nontender, and 
nondistended.  There were normal reactive bowel sounds in all 
four quadrants.  Gastroenteritis was not diagnosed.  However, 
a May 2004 VA women's health care report stated that the 
veteran began experiencing gastrointestinal upset a few days 
prior.  Upon physical examination, it was noted that the 
abdomen had normal active bowel sounds, and was soft and 
nontender.  There was no organomegaly and no masses.  The 
impression was gastritis, probably viral in origin.  

Based on the foregoing, the Board has determined that the 
veteran should be afforded a VA gastrointestinal disorders 
examination.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Schedule the veteran for a VA 
examination in order to ascertain the 
nature of the appellant's current 
gastrointestinal disorder, if any.  All 
indicated tests should be conducted.  If 
it is determined that the appellant does 
currently have a chronic gastrointestinal 
disorder, the examiner is directed to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
chronic gastrointestinal condition was 
initially manifested during service or 
was otherwise related to her military 
service.  The claims folder and a copy of 
this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

2.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


